Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2014

                                      No. 04-14-00659-CV

                           IN THE INTEREST OF O.K. IV, a Child,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00140
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of an order terminating Appellant’s parental rights, Appellant’s
court-appointed attorney filed an Anders brief in which counsel asserts there are no meritorious
issues to raise on appeal. See Anders v. California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-
03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.)
(applying Anders procedure in a parental rights termination appeal). Counsel informed
Appellant of her right to file a pro se brief. Counsel also provided Appellant with a pro se
motion for access to the appellate record, addressed to the Fourth Court of Appeals, that lacks
only Appellant’s dated signature. See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App.
2014).
         The State has filed a letter waiving its right to file an appellee’s brief unless Appellant
files a pro se brief.
        If Appellant desires to file a pro se brief, we ORDER Appellant to do so within
TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro
se brief, the State may file a responsive brief not later than TWENTY DAYS after the date
Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
         Counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of this
court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court